CUnDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 were originally presented having a filing date of 24 February 2020. This is the first Office action on the merits. Claims 1-20 are currently pending. 
Information Disclosure Statement
The Information Disclosure Statement that was filed on 24 February 2020 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “110”, “115”, “130”, and “135” have been used to designate the computer, sensors, and communication modules, respectively, of both the vehicle 105 and computing device 150. For this reason, in at least paragraphs [0033]-[0039], [0042]-[0045], and [0047], it is unclear whether reference characters 110, 115, 130, and/or 135 are referring to components on the vehicle 105 or in the computing device 150 (which as disclosed in [0032], “may be an intelligent roadside device, an intelligent traffic signal, or any other intelligent device within a smart infrastructure”).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "135" in Fig. 1 and "140" in the specification paragraphs 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0043], line 2, “computing device 135” should be “computing device 150” to match Figs. 1 and 2B
In paragraph [0049], line 2, “computer 115” should be “computer 110” to match Fig. 1—2B
In paragraph [0049], line 12, “over” should be “other”
In paragraph [0060], line 6, “one to more” should be “one or more”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 10, 11-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-10 are directed towards a system (machine) and claims 11-20 are directed towards a method (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a judicial exception, specifically an abstract idea. 
Independent claim 1 recites “determine whether the message has been received” and “determine whether to generate a warning message”.
Independent claim 11 recites “determining whether the message has been received” and “determining whether to generate a warning message”.
These claim limitations, when given their broadest reasonable interpretation, are mental processes, because the claimed steps can be practically performed in the human mind without the use of a computer and/or other technological element or device (see MPEP 2106.04(a)(2)(III)), or certain methods of organizing human activity (see MPEP 2106.04(a)(2)(II)).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   There are no additional elements recited in the independent claims that integrate the exception into a practical application. 
Independent claim 1 has additional elements of “a first communications module”, “a second communications module”, “a computer including a processor and a memory”, and “provide a message to the first communications module”. 
Independent claim 11 has an additional element of “providing a message to a first communications module”. 
The additional elements of “providing a message to the first communications module” amount to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
The additional elements of the first communications module, second communications module, computer, processor, and memory amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application. 
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claim that amounts to significantly more than performing the abstract idea when considered separately and in combination. 
“Receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II).
The steps of collecting and storing data are well-understood, routine, and conventional computing functions. A special purpose computer is not required to perform these steps. The additional elements of the communications modules and computer recited at a high level fail to amount to significantly more than the judicial exception. 
Dependent Claims
There are no additional elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. 
As per claims 2, 3, 12, and 13, these claims recite “calculating a message latency” which, when given its broadest reasonable interpretation, is a mental process, as this can be practically performed in the human mind without the use of a computer and/or other technological element or device.  There are no additional elements which, when recited at a high level, integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
As per claims 4 and 14, these claims recite “determining whether the message latency is greater than a predetermined latency threshold” which, when given its broadest reasonable interpretation, is a mental process, as this can be practically performed in the human mind without the use of a computer and/or other technological element or device.  There are no additional elements which, when recited at a high level, integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
As per claims 5 and 15, these claims recite “generating the warning message when the message latency is greater than the predetermined latency threshold”. The courts have recognized “receiving or transmitting data over a network” as well-understood, routine, and conventional functions when recited as insignificant extra-solution activity. Therefore, these additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
As per claims 6 and 16, these claims recite “cause the warning message to be transmitted via a wireless network to a server”. The courts have recognized “receiving or transmitting data over a network” as well-understood, routine, and conventional functions when recited as insignificant extra-solution activity. Therefore, these additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
As per claims 8 and 18, these claims recite “comparing source identification information for the message to a system identification” which, when given its broadest reasonable interpretation, is a mental process, as this can be practically performed in the human mind without the use of a computer and/or other technological element or device. There are no additional elements which, when recited at a high level, integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
As per claims 10 and 20, these claims recite “the second communications module operates in a receiver-only mode”. The courts have recognized “receiving or transmitting data over a network” as well-understood, routine, and conventional functions when recited as insignificant extra-solution activity. Therefore, these additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somers et al (US Patent No. 11099573 B2), hereinafter referred to as “Somers”.
Regarding claim 1, Somers teaches A system comprising: 
a first communications module (see at least Somers Fig. 1 “first computing system 110”, column 5, lines 49-52 “the computing system(s) 110, 112, 114 can also or alternatively include a system communicating with the vehicle 102, e.g., via a wired or wireless connection.”); 
a second communications module communicatively coupled to the first communications module (see at least Somers Fig. 1 “third computing system 114”, column 5, lines 49-52 “the computing system(s) 110, 112, 114 can also or alternatively include a system communicating with the vehicle 102, e.g., via a wired or wireless connection.”, column 5, lines 59-65 “Similarly, the second computing system 112 may be configured to receive the second sensor data 108 and generate an output comprising data 118. The third computing system 114 may be configured to receive the data 116 generated by the first computing system 110 and the data 118 generated by the second computing system 112 and generate an output comprising data 120.”); 
and a computer including a processor and a memory (see at least Somers Fig. 5 “vehicle computing system(s) 504”, “processor(s) 516”, “memory 518”, and column 5 lines 32-33, 52-54 “The vehicle 102 can also include one or more computing systems… The computing system(s) 110, 112, 114 may be configured to perform one or more processes”), 
the memory including instructions such that the processor is programmed to: provide a message to the first communications module, wherein the first communications module is configured to transmit the message (see at least Somers column 5, lines 55-59 “For instance, as illustrated in FIG. 1, the first computing system 110 may be configured to receive the first sensor data 106 and the second sensor data 108 and generate an output comprising data 116.”); 
determine whether the message has been received from the second communications module (see at least Somers Fig. 1, column 5, lines 61-63 “The third computing system 114 may be configured to receive the data 116 generated by the first computing system 110”, column 6, lines 50-60 “For example, and as illustrated, tags 122c, 122d are associated with the data 116 generated by the first computing system 110… the tags 122c, 122d associated with the data 116 can include some or all of the information contained in the respective tags 122a, 122b, as well as third timestamp information (t.sub.3) 124c and a first system identification information (id.sub.s1) 130a”, wherein the identification information 130a identifies that the data has come from the first computing system 110); 
and determine whether to generate a warning message based on the determination of whether the message has been received from the second communications module (see at least Somers column 2, lines 42-51 “However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example”.).
Regarding claim 2, Somers teaches The system of claim 1, wherein the processor is further programmed to calculate a message latency corresponding to the message (see at least Somers Fig. 6, and column 20, lines 22-27 “In some implementations, the latency component 532 can perform functions associated with system latency. For example, the latency component 532 can receive information associated with the receipt, creation, and/or output of data from one or more of the systems associated with the vehicle 502.”).
Regarding claim 3, Somers teaches The system of claim 2, wherein the processor is further programmed to calculate the message latency corresponding to the message by subtracting a received timestamp (rxtimestamp) from a transmission timestamp (tx_timestamp) (see at least Somers column 6, lines 6-14 “As shown in FIG. 1, an instance of the data 106 generated by the first sensor system 104a may have an associated first tag 122a that includes first timestamp information (t.sub.1) 124a and a first unique ID (id.sub.1) 126a. The first timestamp information 124a may include a time at which the data 106 was captured, e.g., a time at which a sensor of the first sensor system 104a was read out, and/or a time at which the data was sent, e.g., transmitted or published, by the first sensor system 104a.”, column 8, lines 57-62 “For instance, a latency associated with the data 106 may be a difference between a time at which the data 106 is captured by the first sensor system 104a and a time at which the packet 128a is output by the first sensor system 104a, which times may be included in the first timestamp information 124a.”, column 9, lines, 3-11 “In another non-limiting example … a latency associated with the first computing system 110 may be calculated as a difference between a time at which the data 116 is published by the first computing system 110 and a time associated with receiving the data 106 and/or the data 108 at the first computing system 110.”).
Regarding claim 4, Somers teaches The system of claim 3, wherein the processor is further programmed to determine whether the message latency is greater than a predetermined latency threshold (see at least Somers column 10, lines 32-40 “The latency threshold component 136 may include information about latency thresholds for each of the systems of the vehicle 102. For example, the latency threshold component 136 may determine whether a latency determined by the latency determination component 134 falls within a threshold or expected latency range. When the latency for one of the systems is outside of the expected range, the latency threshold component 136 may determine an anomalous performance event.”).
Regarding claim 5, Somers teaches The system of claim 4, wherein the processor is further programmed to generate the warning message when the message latency is greater than the predetermined latency threshold (see at least Somers column 2, lines 42-51 “In some examples, a latency determined according to techniques described herein can be compared to an expected or operational latency range… However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example.”).
(Supplemental note: Examiner is interpreting Somers’ “expected or operational latency range” to teach Applicant’s “predetermined latency threshold”.)
Regarding claim 6, Somers teaches The system of claim 5, wherein the processor is further programmed to cause the warning message to be transmitted via a wireless network to a server (see at least Somers Fig. 5, “network(s) 542” and “remote computing system(s) 544”, and column 26, lines 17-20 “For example, the remote computing system(s) 544 may be one or more computing devices in communication with the vehicle 502, e.g., via the network 542.”).
Regarding claim 9, Somers teaches The system of claim 1, wherein the processor is further programmed to actuate an autonomous vehicle based on the warning message (see at least Somers Fig. 6, and column 10, lines 48-56 “The safe state component 138 may receive event information from the latency threshold component 136, e.g., when the latency threshold component 136 detects an anomalous event, and institute one or more operations in response to the event. In the illustrated example, the safe state component 138 may control the vehicle 102 by issuing a safe state control 140. For example, the safe state control 140 can control the vehicle 102 to execute a safe stop maneuver.”, column 21, lines 2-4 “In some examples, information about the anomalous latency event may be provided to the safe state component 536 to take some safe action.”, column 26, lines 1-4 “Thus, by way of nonlimiting example, the safe state component 536 can publish data, e.g., a safe stop message, to the bus 538, and the drive module(s) 514, which may subscribe to receive safe stop messages, can receive the published message, and implement the safe stop.”).
Regarding claim 11, Somers teaches A method comprising: providing a message to a first communications module, wherein the first communications module is configured to transmit the message (see at least Somers column 5, lines 55-59 “For instance, as illustrated in FIG. 1, the first computing system 110 may be configured to receive the first sensor data 106 and the second sensor data 108 and generate an output comprising data 116.”);
determining whether the message has been received from a second communications module communicatively connected to the first communications module (see at least Somers Fig. 1 “third computing system 114”, column 5, lines 49-52 “the computing system(s) 110, 112, 114 can also or alternatively include a system communicating with the vehicle 102, e.g., via a wired or wireless connection.”, column 5, lines 59-65 “Similarly, the second computing system 112 may be configured to receive the second sensor data 108 and generate an output comprising data 118. The third computing system 114 may be configured to receive the data 116 generated by the first computing system 110 and the data 118 generated by the second computing system 112 and generate an output comprising data 120.”, column 6, lines 50-60 “For example, and as illustrated, tags 122c, 122d are associated with the data 116 generated by the first computing system 110… the tags 122c, 122d associated with the data 116 can include some or all of the information contained in the respective tags 122a, 122b, as well as third timestamp information (t.sub.3) 124c and a first system identification information (id.sub.s1) 130a”, wherein the identification information 130a identifies that the data has come from the first computing system 110); 
and determining whether to generate a warning message based on the determination of whether the message has been received from the second communications module (see at least Somers column 2, lines 42-51 “However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example”.).
Regarding claim 12, Somers teaches The method of claim 11, further comprising calculating a message latency corresponding to the message (see at least Somers Fig. 6, and column 20, lines 22-27 “In some implementations, the latency component 532 can perform functions associated with system latency. For example, the latency component 532 can receive information associated with the receipt, creation, and/or output of data from one or more of the systems associated with the vehicle 502.”).
Regarding claim 13, Somers teaches The method of claim 12, further comprising calculating the message latency corresponding to the message by subtracting a received timestamp (rx_timestamp) from a transmission timestamp (txtimestamp) (see at least Somers column 6, lines 6-14 “As shown in FIG. 1, an instance of the data 106 generated by the first sensor system 104a may have an associated first tag 122a that includes first timestamp information (t.sub.1) 124a and a first unique ID (id.sub.1) 126a. The first timestamp information 124a may include a time at which the data 106 was captured, e.g., a time at which a sensor of the first sensor system 104a was read out, and/or a time at which the data was sent, e.g., transmitted or published, by the first sensor system 104a.”, column 8, lines 57-62 “For instance, a latency associated with the data 106 may be a difference between a time at which the data 106 is captured by the first sensor system 104a and a time at which the packet 128a is output by the first sensor system 104a, which times may be included in the first timestamp information 124a.”, column 9, lines, 3-11 “In another non-limiting example … a latency associated with the first computing system 110 may be calculated as a difference between a time at which the data 116 is published by the first computing system 110 and a time associated with receiving the data 106 and/or the data 108 at the first computing system 110.”).
Regarding claim 14, Somers teaches The method of claim 13, further comprising determining whether the message latency is greater than a predetermined latency threshold (see at least Somers column 10, lines 32-40 “The latency threshold component 136 may include information about latency thresholds for each of the systems of the vehicle 102. For example, the latency threshold component 136 may determine whether a latency determined by the latency determination component 134 falls within a threshold or expected latency range. When the latency for one of the systems is outside of the expected range, the latency threshold component 136 may determine an anomalous performance event.”).
Regarding claim 15, Somers teaches The method of claim 14. further comprising generating the warning message when the message latency is greater than the predetermined latency threshold (see at least Somers column 2, lines 42-51 “In some examples, a latency determined according to techniques described herein can be compared to an expected or operational latency range… However, if the determined latency is outside of the operational latency range, techniques described herein may identify a latency-related event. Moreover, in some implementations, the techniques described herein can control the vehicle in a safe state in response to the event. For example, controlling the vehicle in the safe state may include taking one or more actions to mitigate the latent data. Such actions can include slowing the vehicle, issuing a warning, and/or executing a safe stop trajectory, for example.”).
(Supplemental note: Examiner is interpreting Somers’ “expected or operational latency range” to teach Applicant’s “predetermined latency threshold”.)
Regarding claim 16, Somers teaches The method of claim 15, further comprising causing the warning message to be transmitted via a wireless network to a server (see at least Somers Fig. 5, “network(s) 542” and “remote computing system(s) 544”, and column 26, lines 17-20 “For example, the remote computing system(s) 544 may be one or more computing devices in communication with the vehicle 502, e.g., via the network 542.”).
Regarding claim 19, Somers teaches The method of claim 11, further comprising actuating an autonomous vehicle based on the warning message (see at least Somers Fig. 6, and column 10, lines 48-56 “The safe state component 138 may receive event information from the latency threshold component 136, e.g., when the latency threshold component 136 detects an anomalous event, and institute one or more operations in response to the event. In the illustrated example, the safe state component 138 may control the vehicle 102 by issuing a safe state control 140. For example, the safe state control 140 can control the vehicle 102 to execute a safe stop maneuver.”, column 21, lines 2-4 “In some examples, information about the anomalous latency event may be provided to the safe state component 536 to take some safe action.”, column 26, lines 1-4 “Thus, by way of nonlimiting example, the safe state component 536 can publish data, e.g., a safe stop message, to the bus 538, and the drive module(s) 514, which may subscribe to receive safe stop messages, can receive the published message, and implement the safe stop.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Koller et al (Pub No. US 20210309238 A1), hereinafter referred to as “Koller”.
Regarding claim 7, Somers teaches the system of claim 5 as shown above. Somers fails to teach but Koller teaches wherein the processor is further programmed to cause a vehicle to transition from an autonomous mode to a non-autonomous mode (see at least Koller [0006] “A method for operating an autonomously driving vehicle that is connected to a central computer unit via a communication connection for exchanging data provides that, during the autonomous driving mode, a request to take over a driving task is emitted to a vehicle user when at least one takeover condition is fulfilled. According to the invention, the takeover condition is fulfilled when it is established that the communication connection to the central computer unit is disrupted on a route portion that exceeds a predetermined length and on which the vehicle is located or which the vehicle is approaching.”).
Koller is considered analogous to the claimed invention because they are in the same field of vehicle communication (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to use “wherein the processor is further programmed to cause a vehicle to transition from an autonomous mode to a non-autonomous mode” as disclosed in Koller. At the time the invention was filed, one of ordinary skill in the art would have bene motivated to incorporate Somers’ determination of a message latency between two communicatively connected modules and latency warning with Koller’s switch from autonomous driving to manual driving after a communication disruption to increase safety during a vehicle’s autonomous driving (see at least Koller [0007]-[0009], “By using the method, the traffic safety can be increased… Thus, it can be ensured to the greatest extent that an exchange of necessary information between the vehicle and the central computer unit, in particular for the autonomous driving mode of the vehicle, is possible”).
Regarding claim 17, Somers teaches the method of claim 15 as shown above. Somers fails to teach but Koller teaches further comprising causing a vehicle to transition from an autonomous mode to a non-autonomous mode (see at least Koller [0006] “A method for operating an autonomously driving vehicle that is connected to a central computer unit via a communication connection for exchanging data provides that, during the autonomous driving mode, a request to take over a driving task is emitted to a vehicle user when at least one takeover condition is fulfilled. According to the invention, the takeover condition is fulfilled when it is established that the communication connection to the central computer unit is disrupted on a route portion that exceeds a predetermined length and on which the vehicle is located or which the vehicle is approaching.”) based on the warning message (see at least Koller [0029] “In particular for an autonomously driving vehicle 1 that obtains information about communication networks, such as a mobile radio network, for example, it is possibly required in relation to safety that the vehicle 1 is informed about a communication limitation in the form of a disruption S of the communication connection K between the vehicle 1 and the central computer unit 2”, [0032] “Disruptions S can take the form of comparatively long delay times, for example latency of several seconds”).
Koller is considered analogous to the claimed invention because they are in the same field of vehicle communication (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to use “further comprising causing a vehicle to transition from an autonomous mode to a non-autonomous mode based on the warning message” as disclosed in Koller. At the time the invention was filed, one of ordinary skill in the art would have bene motivated to incorporate Somers’ determination of a message latency between two communicatively connected modules and latency warning with Koller’s switch from autonomous driving to manual driving after a communication disruption to increase safety during a vehicle’s autonomous driving (see at least Koller [0007]-[0009], “By using the method, the traffic safety can be increased… Thus, it can be ensured to the greatest extent that an exchange of necessary information between the vehicle and the central computer unit, in particular for the autonomous driving mode of the vehicle, is possible”).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Somers in view of Aldana et al (US Patent No. 11228880 B2), hereinafter referred to as “Aldana”.
Regarding claim 8, Somers teaches the system of claim 3 as shown above. Somers fails to teach but Aldana teaches wherein the processor is further programmed to compare source identification information for the message to a system identification (see at least column 205, lines 561-565 “Additionally or alternatively, the vehicular communication device may have its own local database of valid certificates and their issues, and may reference this database with received certificates.”) to determine whether to calculate the message latency (see at least Aldana column 68, lines 32-37 “In some aspects, one or more vehicular communication devices may estimate the latency of one or more links (e.g., roundtrip delay for a packet) between the one or more vehicular communication devices and the one or more deciding entities.”, column 206, lines 35-43 “As described below, there may be various methods for devices such as vehicular communication devices to exchange authenticated data in the V2X setting. This data exchange may be, for example, between vehicular communication devices operating at high speeds, and the integrity and veracity of the exchanged data may be an important consideration. Accordingly, various aspects may provide methods to verify the source of data and blacklist devices which have been flagged as false/bogus.”, wherein the vehicle communication device authenticates the source of V2X data, and devices which cannot be authenticated to a source in the database of valid certificates are flagged as false and the latency is not calculated).
Aldana is considered analogous to the claimed invention because they are in the same field of vehicle communication (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to use “wherein the processor is further programmed to compare source identification information for the message to a system identification to determine whether to calculate the message latency” as disclosed in Aldana. At the time the invention was filed, one of ordinary skill in the art would have bene motivated to incorporate Somers’ determination of a message latency between two communicatively connected modules with Aldana’s comparison of a data source with a database of certificates to ensure the security of a V2X communication system (see at least Aldana column 204, lines 25-50 “As more vehicle are equipped with V2X capabilities, there may be an increase in the amount of data available for exchange between vehicles and/or the network. Since vehicle operation and overall network management may become increasingly reliant on the quality and integrity of this data exchange, the effective and safe transfer of data from device-to-device and device-to-network may be an important feature. In some aspects of this disclosure, methods and devices are provided to authenticate the sources of data in V2X communications…. Accordingly, various aspects may provide methods to verify the source of data and blacklist devices which have been flagged as false/bogus. Furthermore, various aspects may relate to methods and devices configured for data exchange with differing levels of detail among a plurality of vehicles are disclosed. For example, these differing levels of detail can depend on certain vehicular communication device characteristics, such as higher levels, and more detailed information may be exchanged between vehicles of a common manufacturer.”)
 Regarding claim 18, Somers teaches the method of claim 13 as shown above. Somers fails to teach but Aldana teaches further comprising comparing source identification information for the message to a system identification (see at least column 205 lines 61-65 “Additionally or alternatively, the vehicular communication device may have its own local database of valid certificates and their issues, and may reference this database with received certificates.”) to determine whether to calculate the message latency (see at least Aldana column 68, lines 32-37 “In some aspects, one or more vehicular communication devices may estimate the latency of one or more links (e.g., roundtrip delay for a packet) between the one or more vehicular communication devices and the one or more deciding entities.”, column 206, lines 35-43 “As described below, there may be various methods for devices such as vehicular communication devices to exchange authenticated data in the V2X setting. This data exchange may be, for example, between vehicular communication devices operating at high speeds, and the integrity and veracity of the exchanged data may be an important consideration. Accordingly, various aspects may provide methods to verify the source of data and blacklist devices which have been flagged as false/bogus.”, wherein the vehicle communication device authenticates the source of V2X data, and devices which cannot be authenticated to a source in the database of valid certificates are flagged as false and the latency is not calculated).
Aldana is considered analogous to the claimed invention because they are in the same field of vehicle communication (see MPEP 2141.01 (a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to use “further comprising comparing source identification information for the message to a system identification to determine whether to calculate the message latency” as disclosed in Aldana. At the time the invention was filed, one of ordinary skill in the art would have bene motivated to incorporate Somers’ determination of a message latency between two communicatively connected modules with Aldana’s comparison of a data source with a database of certificates to ensure the security of a V2X communication system (see at least Aldana column 204, lines 25-50 “As more vehicle are equipped with V2X capabilities, there may be an increase in the amount of data available for exchange between vehicles and/or the network. Since vehicle operation and overall network management may become increasingly reliant on the quality and integrity of this data exchange, the effective and safe transfer of data from device-to-device and device-to-network may be an important feature. In some aspects of this disclosure, methods and devices are provided to authenticate the sources of data in V2X communications…. Accordingly, various aspects may provide methods to verify the source of data and blacklist devices which have been flagged as false/bogus. Furthermore, various aspects may relate to methods and devices configured for data exchange with differing levels of detail among a plurality of vehicles are disclosed. For example, these differing levels of detail can depend on certain vehicular communication device characteristics, such as higher levels, and more detailed information may be exchanged between vehicles of a common manufacturer.”)
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolev et al (US Publication No. 20020068594 A1), hereinafter referred to as “Kolev”.
Regarding claim 10, Somers teaches the system of claim 1 as shown above but does not teach the second communications module operating in a receiver-only mode. Kolev teaches wherein the second communications module operates in a receiver-only mode (see at least Kolev abstract “A method is provided for use in a radio-communication system having a first radio-communication device and a second radio-communication device, the second radio-communication device capable of operating in a disadvantaged mode wherein only a one-way communication link is possible from the first radio-communication device to the second radio-communication device.”).
Kolev is considered analogous to the claimed invention because they are in the same field of wireless communication (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to use “wherein the second communications module operates in a receiver-only mode” as disclosed in Kolev. At the time the invention was filed, one of ordinary skill in the art would have bene motivated to incorporate Somers’ determination of a message latency between two communicatively connected modules with Kolev’s capability of the communication modules to operate in a one-way communication mode because limiting the second communication module to be receiving-only allows the communication modules to operate across a larger distance and increases the portability of the second communication device (see at least Kolev [0003]-[0005] “A characteristic common to radio-communication systems is that they have a limited range. That is to say, for any two radio-communication devices, the maximum distance at which the radio-communication devices are able to communicate with each other (i.e. maintain a communications link) is limited by the coding gain and transmission power of the devices. Quite obviously, to maximize the portability of the second radio-communication devices, it is necessary to minimize the size of the device. Because of this need to decrease the size of the device, it is necessary to use a smaller transmitter and power supply in the second radio-communication device than can be used in the first radio-communication device. In doing so, the maximum range at which the first and second radio-communication devices can transmit messages back and forth may be decreased. However, not all communications to be carried on between the second radio-communication device and the first radio-communication device require a two-way communication link. For example, the first radio-communication device can transmit broadcast information to the second radio-communication device on a one-way communication link. Not limited by the size of the transmitter or power supply of the second radio-communication device, the maximum distance for this communication between the first and second radio-communication devices is only limited by the size of the transmitter and power supply of the first radio-communication device, which is typically several orders of magnitude larger than that used in the second radio-communication device.”)
Regarding claim 20, Somers teaches the method of claim 11 as shown above but does not teach a second communications module operating in a receiver-only mode of operation. Kolev teaches wherein the second communications module operates as in a receiver-only mode of operation (see at least Kolev abstract “A method is provided for use in a radio-communication system having a first radio-communication device and a second radio-communication device, the second radio-communication device capable of operating in a disadvantaged mode wherein only a one-way communication link is possible from the first radio-communication device to the second radio-communication device.”).
Kolev is considered analogous to the claimed invention because they are in the same field of wireless communication (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Somers to use “wherein the second communications module operates as in a receiver-only mode of operation” as disclosed in Kolev. At the time the invention was filed, one of ordinary skill in the art would have bene motivated to incorporate Somers’ determination of a message latency between two communicatively connected modules with Kolev’s capability of the communication modules to operate in a one-way communication mode because limiting the second communication module to be receiving-only allows the communication modules to operate across a larger distance and increases the portability of the second communication device (see at least Kolev [0003]-[0005] “A characteristic common to radio-communication systems is that they have a limited range. That is to say, for any two radio-communication devices, the maximum distance at which the radio-communication devices are able to communicate with each other (i.e. maintain a communications link) is limited by the coding gain and transmission power of the devices. Quite obviously, to maximize the portability of the second radio-communication devices, it is necessary to minimize the size of the device. Because of this need to decrease the size of the device, it is necessary to use a smaller transmitter and power supply in the second radio-communication device than can be used in the first radio-communication device. In doing so, the maximum range at which the first and second radio-communication devices can transmit messages back and forth may be decreased. However, not all communications to be carried on between the second radio-communication device and the first radio-communication device require a two-way communication link. For example, the first radio-communication device can transmit broadcast information to the second radio-communication device on a one-way communication link. Not limited by the size of the transmitter or power supply of the second radio-communication device, the maximum distance for this communication between the first and second radio-communication devices is only limited by the size of the transmitter and power supply of the first radio-communication device, which is typically several orders of magnitude larger than that used in the second radio-communication device.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McAllister et al. (Pat. No. US 7924730 B1) teaches a method and apparatus for monitoring latency in a data communications network. Koetke et al. (US Publication No. 20040098478 A1) teaches a method for monitoring server communications with two communication modules, a latency calculation, and generating an alert if the aggregate statistics exceeds a problematic performance threshold. Wang et al. (US Publication No. 20200314503 A1) teaches a quality and latency measurement for multimedia communications. Benish (Pat. No. US 10715412 B1) teaches a system and method for monitoring overall latency. AfterAcademy “What are the Data Transmission Modes in a network?” (https://afteracademy.com/blog/what-are-the-data-transmission-modes-in-a-network, published 18 Jan 2020) teaches the benefits of a simplex data transmission mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.W./Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                     /VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667